Name: 89/383/EEC: Council Decision of 19 June 1989 amending Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production
 Date Published: 1989-06-28

 Avis juridique important|31989D038389/383/EEC: Council Decision of 19 June 1989 amending Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free Official Journal L 181 , 28/06/1989 P. 0048 - 0049*****COUNCIL DECISION of 19 June 1989 amending Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free (89/383/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1) as last amended by Directive 88/406/EEC (2) and in particular Article 4 b (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 87/489/EEC (4), and in particular Article 13 a (2) thereof; Having regard to the proposal from the Commission; Whereas Decision 88/303/EEC (5), as amended by Decision 89/20/EEC (6), recognizes certain parts of the territory of the Federal Republic of Germany, France, Greece and the Netherlands as being officially swine fever free and certain parts of Belgium, the Federal Republic of Germany, France, Italy and Spain as being swine fever free; Whereas since then in certain parts of the territory of Belgium, the Federal Republic of Germany and in all regions of Spain swine fever has not been detected for more than one year; whereas vaccination against swine fever has not been authorized for at least the preceding twelve months; whereas the holdings concerned contain no pigs which have been vaccinated against swine fever during the previous twelve months; whereas, consequently, these parts of the territory fulfil the requirements for being recognized as officially swine free for the purpose of intra-Community trade; Whereas, in certain parts of Belgium and Greece, swine fever has not been detected for more than one year; whereas, consequently, these parts of the territory fulfil the requirements for being recognized as swine fever free for the purpose of intra-Community trade in fresh meat, HAS ADOPTED THIS DECISION: Article 1 Decision 88/303/EEC is hereby amended as follows: 1. in Annex I: (a) in Chapter 1: - second indent, insert the term 'Muenster' after the term 'Duesseldorf', - third indent, insert the term 'Rheinhessen-Pfalz' after the term 'Koblenz'; (b) the following Chapters shall be added: 'CHAPTER 5 Belgium Provinces: - Brabant - Hainaut - LiÃ ¨ge - Limbourg - Luxembourg - Namur CHAPTER 6 Spain Autonomous regions: - Asturias - Balaeres - Cantabria - Madrid - Murcia - Rioja (La) - Navarra Provinces: - AlmeriÃ ¡, CÃ ¡diz, CÃ ³rdoba, Granada, Huelva, JaÃ ©n, MÃ ¡laga and Sevilla within the autonomous region of Andalucia, - Huesca, Teruel and Zarogoza within the autonomous region of AragÃ ³n, - Ã vila, Burgos, LeÃ ³n, Palencia, Salamanca, Segovia, Soria, Valladolid and Zamora of the autonomous region of Castilla y LeÃ ³n, - Albacete, Ciudad Real, Guadalajara, Cuenca and Toledo within the autonomous region of Casilla la Mancha, - Barcelona, Gerona, LÃ ©rida and Tarragona within the autonomous region of CataluÃ ±a, - Badajoz and CÃ ¡ceres within the autonomous region of Extremadura, - CoruÃ ±a (La), Lugo, Orense and Pontevedra within the autonomous region of Galicia, - Alicante, CastellÃ ³n and Valencia within the autonomous region of Valencia, - Alava GuipÃ ºzcoa and Vizcaya within the autonomous region of Pais Vasco, - Palmas (Las) and Santa Cruz de Tenerife within the autonomous region of Canarias.' 2. in Annex II: (a) in Chapter 1, the term 'Muenster' shall be deleted; (b) Chapter 2 (Spain) shall be deleted and Chapters 3, 4 and 5 shall become Chapters 2, 3 and 4 respectively; (c) the new Chapter 2 (Belgium) shall be replaced by the following. 'CHAPTER 2 Belgium - The provinces of Antwerp and West Flanders'. (d) the following Chapter shall be added: 'CHAPTER 5 Greece Prefectures: - Evros, with the exception of the Island of Samothrace - Rhodopi - Xanthi - Kavala with the exception of the Island of Thassos - Drama - Serres - Chalkidiki - Thessaloniki - Kilkis - Pella - Imathia - Pieria - Kozani - Florina - Kastoria - Grevena - Ioannina - Thesprotia - Kerkira - Preveza - Arta - Trikala - Karditsa - Evritania - Larissa - Magnissia with the exception of the Islands of Skiathos, Skopelos and Alonissos - Fthiotida - Viotia - Attiki - Evia with the exception of the Island of Skyros - Rhodes with the exception of the other Islands of Dodekanissa - Argolida with the exception of the Island of Spetses - Korinthia - AchaÃ ¯a - Fokida - Aetoloakarnania - Ilia - Arkadia - Messinia - Lakonia.' Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 19 June 1989. For the Council The President C. ROMERO HERRERA (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 194, 22. 7. 1988, p. 1. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 280, 3. 10. 1987, p. 28. (5) OJ No L 132, 28. 5. 1988, p. 76. (6) OJ No L 9, 12. 1. 1989, p. 21.